The opinion of the court was delivered, by
Lowrie, C. J.
— The'general rule of law makes all the goods and chattels found on demised premises subject to distress for the rent thereof, even though they be not the tenant’s goods. Some exceptions to the rule, so far as it affects the goods of strangers, have been found necessary, growing out of its incompatibility with the very purpose of the lease. None of the exceptions, however, involve any principle that can be extended to the protection of the goods of the tenant’s wife, living with him on the premises. In fact she is no stranger to the lease, but one of the family for whom it was obtained, and therefore one of the tenants under it; her relation to her husband makes her so. She participates in the benefit of the lease, and there is no sufficient reason for saving her from liability for its burdens.
The special law, called the Married Woman’s Act of 1848, was evidently not intended to alter this general law of landlord and tenant, and we do not think that it ought to be extended by construction to do so. If this woman had not been a wife, but merely a tenant under the lessee of part of the house, she would have been a feme sole, and yet her gpods would have been liable to distress for the rent. That she as a wife is under the control of her husband, and that he may endanger her property by a too expensive rent, are necessary results of the marriage relation, which no course of legislation or jurisprudence can prevent.
Judgment affirmed.